Fourth Court of Appeals
                                        San Antonio, Texas
                                               JUDGMENT
                                            No. 04-18-00826-CV

                  In the INTEREST OF K.N.J., N.-L.F.J., and F.J.J., III, Children

                    From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017-PA-01058
                   Honorable Charles E. Montemayor, Associate Judge Presiding 1

        BEFORE JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, we REVERSE the part of the trial
court’s Order of Termination that terminated the parent-child relationship between Shari J. and the
children K.N.J., N.-L.F.J., and F.J.J., III, and RENDER judgment denying termination.

       We assess the costs of this appeal against the Texas Department of Family and Protective
Services.

        SIGNED July 3, 2019.


                                                         _____________________________
                                                         Luz Elena D. Chapa, Justice




1
 The Honorable Linda Rodriguez, retired judge sitting by assignment, presided over the trial and rendered judgment;
however, the Order of Termination was signed by Associate Judge Charles E. Montemayor.